Citation Nr: 0926683	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-00 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine, arthritis of the thoracic 
spine to include compression fractures and nerve damage, and 
arthritis of the lumbar spine with sciatic nerve damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1967 to July 1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a Regional 
Office (RO or Agency of Original Jurisdiction AOJ) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In January 2009, the Board requested a medical opinion for 
the Veterans Health Administration (VHA) to assist in the 
adjudication of the appeal. In April 2009, the Veteran was 
provided with a copy of the VHA medical opinion and granted a 
60 day period for response. The Veteran timely submitted 
additional evidence in rebuttal and specifically requested 
that the additional evidence be initially considered by AOJ. 

To ensure procedural due process, the case is REMANDED for 
the following action. 

Adjudicate the claim, considering the 
additional evidence of record since the 
statement of the case was issued in 
December 2005, including the VHA medical 
opinion and the opinion of a private 
doctor, dated in April 2009.  If the 
determination remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

	
